Citation Nr: 0923286	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-27 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether a higher rating than 30 percent is warranted for 
post traumatic stress disorder (PTSD) from January 14, 2002 
to June 17, 2004?

2.  Entitlement to a higher evaluation than 70 percent for 
post traumatic stress disorder (PTSD) for the period 
beginning June 17, 2004. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied an increased 
rating for post traumatic stress disorder. Subsequently, the 
claims file was returned to the RO in Atlanta, Georgia.

Historically, by rating action in June 2004 service 
connection for post traumatic stress disorder was granted and 
a 30 percent evaluation was assigned from January 14, 2002.  

In March 2008, a hearing was held at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

The case was remanded by the Board in July 2008 for 
additional development. Subsequently by rating action in 
January 2009, the 30 percent evaluation was increased to 70 
percent from June 17, 2004.  Since this grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board. AB v. Brown, 6 
Vet. App. 35 (1993). 


FINDINGS OF FACT

1. Between January 14, 2002 to June 16, 2004, PTSD was not 
manifested by occupational and social impairment with reduced 
reliability and productivity.

2. From June 17, 2004, PTSD was not manifested by total 
occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for 
post traumatic stress disorder from January 14, 2002 to June 
16, 2004 were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2008).

2. The criteria for an evaluation in excess of 70 percent for 
post traumatic stress disorder from June 17, 2004 were not 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in June 2004 and July 
2008 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  The increased 
rating claim was readjudicated in the January 2009 
supplemental statement of the case.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and he was provided actual notice 
of the rating criteria used to evaluate the disorder at 
issue.  The claimant was provided the opportunity to present 
pertinent evidence and testimony in light of the notice 
provided.  Because the Veteran has actual notice of the 
rating criteria, and because the claim has been readjudicated 
no prejudice exists.  There is not a scintilla of evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  
Indeed, neither the appellant nor his representative has 
suggested that such an error, prejudicial or otherwise, 
exists. Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes lay statements, his written 
contentions, private and VA medical records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims files shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Criteria

The Veteran and his representative contend that his PTSD is 
manifested by symptomatology that warrants the assignment of 
increased ratings.  It is 
requested that the Veteran be afforded the benefit of the 
doubt.
 
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  
 
Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  
 
Where there is a question as to which of two evaluations is 
to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet.App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield , 21 Vet. App. 505 (2007).  
 
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.
 
Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted for occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events). 38 C.F.R. § 4.130.
 
A 50 percent rating is warranted for post traumatic stress 
disorder where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. Id.
 
A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV), states that a global assessment of functioning 
score of between 41 and 50 reflects the presence of "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friend, 
unable to keep a job)" and/or "some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; . . .)." A global assessment of 
functioning score of between 51 and 60 indicates that the 
Veteran has "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers)." 
global assessment of functioning score scores ranging between 
61 to 70 reflect "some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships."
 
Background

At a December 2003 VA examination the claims file and medical 
records were reviewed by the examiner, and psychological 
testing was completed.  The examiner noted that the Veteran 
reported that he did not drink, although several tests 
administered indicated alcohol dependence.  He reported that 
he drank heavily for a short period while working in a whisky 
store.  He had four DUIs (driving under the influence of 
alcohol).  The examiner noted that the Veteran continued to 
use alcohol and was taking psychotropic medications.  He 
lived alone and walked his eleven dogs in the morning.  The 
Veteran screened in the moderately depressed range.  A 
majority of his responses indicated severe hopelessness. 

The Veteran was asked about his service stressors while in 
the infantry but did not mention any.  Most of his stressors 
were reportedly while he was an ambulance driver at Camp 
LeJeune after his Vietnam service.  He demonstrated no 
impairment in his thought process or communications.  He 
denied delusions, hallucinations, suicidal, or homicidal 
thoughts.  He was oriented times 3.  There was slight memory 
impairment attributed to his depression. Speech was normal, 
as were his thoughts and behavior.  He was casually dressed 
and capable of handling his own hygiene.  He reported dreams 
related to movies on TV, Vietnam, news, his life, etc.  The 
majority of his depression was due to hopelessness, lack of 
worth, or value as a person. He had little interest in 
socializing. He lacked structure demonstrating an inability 
to manage his time. He did not cook and ate out.  The 
diagnoses were depression; PTSD (minimal); R/O alcohol abuse; 
and general anxiety disorder.  A GAF of 63 was assigned.  

At a July 2005 VA examination the claims file was reviewed.  
The Veteran was treated at the Dublin VAMC.  He was seen 
monthly and was medicated for his PTSD.  He had never married 
and was unemployed for the past 3 months.  It was noted that 
he had been self employed having his own tire regrooving 
business for the past 22 years.  He stopped due to difficulty 
concentrating and depression.  He reported problems with 
living in the past, recurrent thought of Vietnam, nightmares 
about combat, emotional detachment, social withdrawal, 
isolation, difficulty concentrating, and depression.  He 
denied alcohol or drug abuse.  Examination revealed the 
Veteran was polite, cooperative, and in no distress.  He was 
noticeably tense and anxious.  There were no signs of 
psychosis. He denied suicidal or homicidal ideations. There 
was no impairment of his thought process and he was competent 
to manage his own affairs. He related his problems in a 
pleasant, sincere, and seemingly honest manner. The examiner 
noted that, "the Veteran appears to be one of the more 
genuine posttraumatic stress disorder cases I have 
examined."  He opined that the Veteran had severe symptoms. 
The impact of his PTSD on his social and occupational 
function was estimated to be severe in degree.  He did not 
think the Veteran was employable.  The diagnosis was PTSD and 
a GAF of 45 was assigned.

At an October 2008 VA examination the examiner noted that the 
Veteran was treated at the Dublin VAMC for PTSD and 
dysthymia.  He was currently treated with anti depressants 
and anti anxiety medication.  He did not attend group 
therapy, or individual psychotherapy.  The medications 
appeared to have stabilized the Veteran somewhat.  He felt 
lonely and slightly depressed. He had never married and had 
no children.  He lived in a rural setting with five dogs.  He 
did not socialize.  He went on walks in the woods and cared 
for his dogs.  He watched news on the TV.  He was lonely and 
would like to meet someone to spend time with.  He picked up 
all his meals from fast food places.  He was not suicide or 
homicidal and was not violent.  He drank a quart or more of 
alcohol a week saying that there was nothing else to do where 
he lived.

Examination revealed the Veteran was clean and casually 
dressed.  Psychomotor was unremarkable.  His speech was 
spontaneous.  He was cooperative and attentive.  His affect 
was appropriate and mood was good. He was orientation times 
3.  There was no evidence of any impairment of thought 
process or content and no delusions.  His judgment was fair, 
intelligence was average, memory was normal, and insight was 
good.  He exhibited no inappropriate behavior, ritualistic or 
obsessive behavior, panic attacks, or suicidal or homicidal 
ideations.  His impulse control was good.  The Veteran was 
able to maintain minimal hygiene and cleanliness.  He had no 
problems with activities of daily living. The diagnoses were 
PTSD and dysthymia.  A GAF of 50 was assigned.

The examiner noted that the Veteran's condition had not 
changed since the prior examination.  He had developed a 
lifestyle that left him very lonely.  The examiner noted 
that,"the patient's PTSD symptoms alone are not such that 
they would prevent him from maintaining gainful employment.  
Any such job would need to have minimal contact with the 
public."  Further he noted that there was no occupational 
and social impairment due to PTSD alone.  


Analysis
 
For the period from January 14, 2002 to June 16, 2004, the 
evidence preponderates against finding that PTSD caused 
occupational and social impairment with reduced reliability 
and productivity, so as to warrant a rating higher than 30 
percent.  In this regard the VA examiner in December 2003 
assigned a GAF of 63 which is indicative of mild symptoms of 
PTSD.  There is no evidence in the record or in the 
examiner's report that the Veteran's post traumatic stress 
disorder was manifested during this time by reduced 
reliability and productivity due to a flattened affect. His 
speech was normal; not circumstantial or stereotyped.  He had 
not demonstrated a history of panic attacks more than once a 
week and he did not show difficulty in understanding complex 
commands.  There was no evidence of an impairment of short- 
and long-term memory, judgment or, abstract thinking.  He was 
capable of handling his own hygiene.  In short, the December 
2003 VA examination report revealed symptomatology which is 
consistent with the assigned global assessment of functioning 
score of 63.

The examination did not find the Veteran to have "moderate 
symptoms."  As noted by the examiner the Veteran was 
casually dressed.  His speech was normal, as were psychomotor 
functions, orientation, memory, and cognitive functions.  His 
insight and judgment were noted to be good.  Accordingly, for 
the period from January 14, 2002 to June 16, 2004, the 
Veteran's post traumatic stress disorder warrants no more 
than the assigned 30 percent evaluation.  

For the period from June 17, 2004, the evidence preponderates 
against finding that PTSD caused total occupational and 
social impairment.  In this regard, a GAF of 45 was assigned 
by the VA examiner in July 2005, while in the October 2008 VA 
examination a GAF of 50 was assigned.  These GAFs are 
indicative of serious symptoms of PTSD.  There is no evidence 
in the records or in the examiner's report that the Veteran's 
post traumatic stress disorder is manifested by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time.

During his July 2005 VA examination, the Veteran was polite, 
cooperative, and in no distress. There was no impairment in 
his thought process or content.  He related his problems in a 
pleasant, sincere, and seemingly honest manner.  There were 
no signs of psychosis, and he denied suicidal or homicidal 
ideations.
 
At the October 2008 VA examination the Veteran was clean and 
casually dressed.  He was cooperative and attentive, and his 
speech spontaneous.  His affect was appropriate and his mood 
was good. He was oriented time 3.  There was no impairment of 
his thought process or content.  He had no delusions, 
inappropriate behavior, rituals or obsessive behavior, panic 
attacks, suicidal or homicidal ideations.  Impulse control 
was good; judgment was fair and intelligence average.  The 
examiner opined that the Veteran's PTSD symptoms alone are 
not such that they would prevent him from maintaining gainful 
employment.

The examiners in July 2005 and in October 2008 did not find 
the Veteran to be totally occupationally and socially 
impaired, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

In short, the July 2005 and in October 2008 VA examination 
reports revealed symptomatology which is consistent with the 
assigned global assessment of functioning score of 45-50.  
Accordingly, since June 17, 2004, the Veteran's post 
traumatic stress disorder warrants no more than the currently 
assigned 70 percent evaluation.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  38  U.S.C.A. § 5107(b).

The Board has considered whether the case should be referred 
to the Director of VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Veteran has not required frequent hospitalization for his 
post traumatic stress disorder and the manifestations of such 
are consistent with the assigned schedular evaluation.  In 
sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the evaluation assigned for the disability.  
Thus, referral for extra-schedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996). 


ORDER
 
Entitlement to an evaluation in excess of 30 percent for PTSD 
from January 14, 2002 to June 16, 2004, is denied.

Entitlement to an evaluation in excess of 70 percent for PTSD 
from June 17, 2004, is denied.


____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


